IN THE SUPREME COURT OF THE STATE OF NEVADA

MATTHEW TRAVIS HOUSTON, No. 84477

 

Appellant, 3 f EL B D)
VS.
MANDALAY BAY CORP, D/B/A -- APR 18 2022
MANDALAY BAY RESORT AND —
CASINO, CLEBKOF S E
Respondent. CLERK
MATTHEW TRAVIS HOUSTON, SNo. 84478
Appellant,
VS.
THE STATE OF NEVADA,
Respondent.

 

 

 

ORDER DISMISSING APPEALS

These are pro se appeals. Eighth Judicial District Court, Clark
County; David M. Jones, Judge: Eighth Judicial District Court, Clark
County; Elham Roohani, Judge.

Appellant has filed what appear to be two identical notices of
appeal, one bearing a criminal district court case number, and one bearing
a civil district court case number. The notices state that appellant appeals
from an “Order Granting in Part, Denying in Part, Defendant’s Pro Per
Motion to Dismiss Counsel from 2/1/2022.” To the extent appellant appeals
from the February 1, 2022, “Order Granting In Part, Denying In Part
Defendant's Pro Per Motion to Dismiss Counsel” entered in criminal district
court case number C-21-357927-1, no statute or court rule allows an appeal

from a postconviction order granting a motion to dismiss counsel, denying

a motion to recuse the judge, and denying a request for money. See Castillo

v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990) (explaining that this

 

 
court has jurisdiction only when a statute or court rule provides for an
appeal). To the extent appellant appeals from the “Order Denying Motion
to Amend Complaint and Motion to Dismiss Counsel and Appoint Stand-By
Counsel,” entered on February 28, 2022, in civil district court case number
A-17-758861-C, no statute or court rule allows an appeal from such an
order. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d
850, 851 (2013) (this court “may only consider appeals authorized by statute
or court rule”). Accordingly, this court lacks jurisdiction and

ORDERS this appeal DISMISSED.

p\cr tack J.

Hardesty

Agen iJ.
Stiglich

 

cc: Hon. David M. Jones, District Judge
Hon. Elham Roohani, District Judge
Attorney General/Carson City
Clark County District Attorney
Matthew Travis Houston
Clark McCourt, LLC
Eighth District Court Clerk

Supreme Court
OF
NEVADA

 

 

(0) 19478 Bim